Case 0:19-cv-61651-JEM Document 14 Entered on FLSD Docket 08/05/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,

Plaintiff, CASE NO. 19-cv-61651
Judge MARTINEZ - SNOW
V.
SOMADDA, INC.,
d/b/a/Rock Reef Resort,

Defendant.
/

 

PLAINTIFF’S NOTICE OF SETTLEMENT
Plaintiff, by and through undersigned counsel, hereby notifies the Court that the parties
have fully resolved all outstanding issues and have exchanged fully executed settlement
documents. The parties anticipate that this settlement process will be complete within 30 days
and will file a stipulation of dismissal with prejudice. Plaintiff therefore requests that all pending

motions be denied as moot and that the Court grant them 30 days in which to file their dismissal.
Case 0:19-cv-61651-JEM Document 14 Entered on FLSD Docket 08/05/2019 Page 2 of 2

Respectfully submitted,
Attorneys for Plaintiff:

_/s/ Theresa B. Edwards
Theresa B. Edwards

Fla. Bar No. 252794
American Justice, P.A.
412 NE 4" Street

Fort Lauderdale, FL 33301
‘Theresa@americanjusticepa.com
Thomas B. Bacon

Fla. Bar No. 139262
Thomas B. Bacon, P.A.
644 N. McDonald Street
Mt. Dora, FL 32757

ph. (954) 478-7811

thb@thomasbaconlaw.com

 

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was served via the Court’s
CM/ECF system upon all parties of record this 5th day of August, including Deborah A. Serafini,
Esq., HERSHOFF, LUPINO & YAGEL, LLP, 88539 Overseas Highway, Taverneir, FL 33070 at

Dseragini@HLYlaw.com.

 

_/s/ Theresa B. Edwards
